Judge Owsley
delivered the opinion of the court.
It seems to the court, that there is error in the judgment sustaining the pleas of the defendant, because neither plea sets out the felony alleged to have been committed; nor does either state the facts, upon which the defendant wtyS induced to suspect the plaintiff, so as to enable the court to judge whether there was reasonable and probable cause for the arrest complained of in the declaration.
It was also erroneous, even if the pleas had been correctly adjudged sufficient, to render judgment in favor of the defendants, who failed to unite in either plea, and made no defence to the action.
. i he judgment is reversed, with cost; the cause remanded to the court below, and judgment there entered in favor of the plaintiff, on the demurrer to the pleas, unless the defendant shall ask leave to amend his pleas, and such other and further proceedings he there had as may not be inconsistent with this opinion, and the principles of law.